Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10567816. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope. Omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before. In re KARLSON (CCPA) 136 USPA 184 (1963). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 11-12, 13-14, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 13, and 19 recite selecting by the gateway device a first segment, wherein the selecting is based on a difference between a first popularity of the first portion of the first content and a second popularity of a previous portion of the first content. Claims 11-12 recite determining that the first popularity is lower/higher than the second popularity, and wherein the selected segment is encoded at a lower/higher bit rate than a segment corresponding to the previous portion of the first content. Claim 14 recites determining the differences between the first popularity…second segment. Claim 16 recites the first quality indicator is based on the first bit rate encoding and the first popularity…second segment. Claim 18 recites after determining that the first popularity…first segment. The examiner can find no support in the originally filed specification which supports these limitations. As disclosed in the specification of the instant application, it is determined that certain channels are popular in particular geographic regions and those channels may be maintained at a higher quality level while others may be reduced. A popularity of one or more content items may be determined and less popular content items may be distributed with a lower quality level than the quality level used for distributing more popular content items (page 16,1st ¶ & 3rd ¶).
The applicant is respectfully requested to provide an explanation of support for these claim limitation with a citation of where this support may be found, either in the instant application or in any one of the applications incorporated by reference listed on page 1 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 11-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan (2016/0088054), in view of Klappert (2013/0031579) and Labrozzi (8898717).

As for claims 1, 13, and 19, Hassan discloses a method comprising: 
a manifest file (MPD file) comprises segment information associated with a plurality of segments of first content, wherein one or more segments of the plurality of segments correspond to a first portion of the first content, and wherein each of the one or more segments of the plurality of segments is encoded at a different bit rate ([0016], [0041], [0047]); 
selecting, by the gateway device, a first segment of the one or more segments (goes through gateway; [0022], [0023], [0065]), wherein the selecting is based on: 
retrieving, by the gateway device, the selected first segment ([0022], [0023], [0065]); and 
transmitting, by the gateway device and to a second device, the selected first segment ([0022], [0023], [0065]).  
However, Hassan fails to disclose:
transmitting, by a gateway device, a request for a manifest file;
selecting based on a difference between a first popularity of the first portion of the first content and a second popularity of a previous portion of the first content; 
In an analogous art, Klappert discloses:
selecting based on a difference between a first popularity of the first portion of the first content and a second popularity of a previous portion of the first content (Server 114 stores multiple copies of a particular media asset where each copy is associated with a different measure of quality. A copy is selected based on the popularity of the media asset in a community; [0082]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassan’s invention to include the abovementioned limitation, as taught by Klappert, for the advantage of conserving network resources.
However, Hassan and Klappert fail to disclose:
transmitting, by a gateway device, a request for a manifest file;
In an analogous art Labrozzi discloses transmitting, by a gateway device, a request for a manifest file (326d – fig. 3; col. 8, lines 5-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassan and Klappert’s invention to include the abovementioned limitation, as taught by Labrozzi, for the advantage of obtaining information to obtain content.

As for claim 2, Labrozzi discloses wherein the transmitting the request for the manifest file is performed after receiving a request for the first content from the second device or from a gateway interface device (The manifest file request 326d is transmitted after receiving a content request 326b; col. 8, lines 5-18).  

As for claim 5, Hassan discloses:2Application No. 16/736,103Docket No.: 007412.04787\USAmendment dated October 8, 2020 Preliminary Amendmentdetermining, based on second segment information from a second manifest file, a second segment among a plurality of segments of second content, wherein the plurality of segments of second content comprises a plurality of media encodings, at different bit rates, of a first portion of the second content; and transmitting, via a second communication pathway, the second segment ([0039], [0040]).  

As for claim 6, Hassan discloses wherein determining the second segment further comprises determining the second segment based on a network utilization associated with the second communication pathway ([0039], [0040]). 

As for claim 7, Klappert discloses wherein determining the second segment further comprises: 
determining that a quantity of users consuming the second content is less than a quantity of users consuming the first content (Server 114 stores multiple copies of a particular media asset where each copy is associated with a different measure of quality. A copy is selected based on the popularity of the media asset in a community; [0082]); and 
determining a segment, among the plurality of segments of second content, encoded at a quality level lower than a quality level of the first segment (A copy is selected based on the popularity of the media asset in a community; [0082]).  

As for claims 11 and 14, Klappert discloses further comprising determining that the first popularity is lower than the second popularity, and wherein the selected segment is encoded at a lower bit rate than a segment corresponding to the previous portion of the first content (Server 114 stores multiple copies of a particular media asset where each copy is associated with a different measure of quality. A copy is selected based on the popularity of the media asset in a community. Therefore, when it is determined that the first popularity is lower than the second popularity, the copy that is encoded at a lower bit rate is selected; [0082]);   

As for claim 12, Klappert discloses further comprising determining that the first popularity is higher than the second popularity, and wherein the selected segment is encoded at a higher bit rate than a segment corresponding to the previous portion of the first content ([0082]).  

As for claim 15, Hassan discloses wherein the manifest file further comprises a first quality indicator associated with the first segment and a second quality indicator associated with the second segment ([0016], [0041], [0047]), 
wherein determining one segment of the first segment and the second segment comprises determining, based on that the second quality indicator is associated with a lower quality level than the first quality indicator, the one segment to be the second segment ([0039], [0040]).  

Claims 16 and 18 contain the limitations of claim 1 and are analyzed as previously discussed with respect to that claim.

Claims 3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan, Klappert, Labrozzi as applied to claim 1 above, and further in view of Lin (8959244).

As for claim 3, Hassan discloses wherein the selecting is further based on comparing a first quality indicator, corresponding to the first portion of the first content, to a second quality indicator (Quality metrics for segments are compared [0049]).
However, Hassan, Klappert, and Labrozzi fail to disclose:
 Comparing quality indicators corresponding to the previous portion of the first content.  
In an analogous art, Lin discloses comparing quality indicators corresponding to the previous portion of the first content (col. 13, lines 60-63).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassan, Klappert, Labrozzi’s invention to include the abovementioned limitation, as taught by Lin, for the advantage of determining an encoding switch.

As for claim 4, Hassan discloses wherein at least one of the first quality indicator or the second quality indicator is based on a bit rate encoding and a scene complexity ([0016], [0041], [0046]).  

Claim 8-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan, Klappert, Labrozzi as applied to claim 1 above, and further in view of Ma (2014/0150019).

As for claim 8, Hassan, Klappert, and Labrozzi fail to disclose: 
determining, based on the segment information, an opportunity for segment insertion; and transmitting a second segment for use in segment insertion.
In an analogous art, Ma discloses:
determining, based on the segment information, an opportunity for segment insertion; and transmitting a second segment for use in segment insertion ([0007], [0015], [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassan, Klappert, Labrozzi’s invention to include the abovementioned limitation, as taught by Ma, for the advantage of providing targeted advertising, thereby keeping the user engaged.

As for claim 9, Hassan, Klappert, and Labrozzi fail to disclose:
 determining, based on the segment information, that a second segment of the first content comprises a replaceable segment; determining a third segment for use as a replacement segment, wherein segment information corresponding to the third segment is not included in the manifest file; and transmitting the third segment.  
In an analogous art, Ma discloses:
determining, based on the segment information, that a second segment of the first content comprises a replaceable segment; determining a third segment for use as a replacement segment, wherein segment information corresponding to the third segment is not included in the manifest file; and transmitting the third segment  ([0007], [0015], [0020], [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassan, Klappert, Labrozzi’s invention to include the abovementioned limitation, as taught by Ma, for the advantage of providing targeted advertising, thereby keeping the user engaged.

As for claim 10, Ma discloses wherein the third segment comprises at least a portion of a local advertisement (“local ads”; [0020]).  

Claims 17 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan, Klappert, Labrozzi as applied to claim 13 and 19 above, and further in view of Pfeffer (2014/0229604).

As for claims 17 and 20, Hassan, Klappert, and Labrozzi fail to disclose wherein the receiving the manifest file comprises receiving the manifest file via a first network, and wherein the transmitting the determined one segment comprises transmitting the determined one segment via a second network.  
In an analogous art, Pfeffer discloses wherein the receiving the manifest file comprises receiving the manifest file via a first network, and wherein the transmitting the determined one segment comprises transmitting the determined one segment via a second network ([0070], [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hassan, Klappert, Labrozzi’s invention to include the abovementioned limitation, as taught by Pfeffer, for the advantage of controlling use of shared network resources.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567.  The examiner can normally be reached on 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421